Exhibit 10.1

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of the
19th day of March, 2012, by and between Laura S. Stoltenberg (“Employee”) and
Exact Sciences Corporation, a Delaware corporation (the “Company”).

 

WHEREAS, the Company desires to employ Employee as its Chief Commercial Officer
and Employee desires to accept such employment pursuant to the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, the parties agree as follows:

 

1.                                       Employment.  The Company hereby agrees
to employ Employee as the Company’s Chief Commercial Officer, in which capacity
Employee will function as the Company’s chief commercial officer, and Employee
hereby agrees to serve the Company in such position, subject to the terms and
provisions of this Agreement subject to the authority and direction of the Board
of Directors of the Company.  Employee agrees (a) to devote her full-time
professional efforts, attention and energies to the business of the Company, and
(b) shall faithfully and to the best of her ability perform her duties
hereunder.  Employee may serve as a director or committee member of other
corporations, charitable organizations and trade associations (provided that the
Company is notified in advance of all such positions) and may otherwise engage
in charitable and community activities, deliver lectures and fulfill speaking
engagements (with the prior approval of the CEO), and manage personal
investments, but only if such services and activities do not interfere with the
performance of her duties and responsibilities under this Agreement.

 

2.                                       Term of Employment.  Employee’s
employment (the “Employment Term”) will continue until terminated as provided in
Section 6 below.

 

3.                                       Compensation. During the Employment
Term, Employee shall receive the following compensation.

 

3.1                                 Base Salary. Employee’s annual base salary
on the date of this Agreement is Three Hundred Ten Thousand Dollars ($310,000),
payable in accordance with the normal payroll practices of the Company (“Base
Salary”).  Employee’s Base Salary will be subject to annual review by the Chief
Executive Officer (“CEO”), the Compensation Committee and the Board of Directors
of the Company.  During the Employment Term, on each anniversary date of this
Agreement, the Company shall review the Base Salary amount to determine any
modifications.  In no event shall the Base Salary be less than the Base Salary
amount for the immediately preceding twelve (12) month period other than as
permitted in Section 6.1(c) hereunder.

 

3.2                                 Annual Bonus Compensation.  Employee shall
be eligible to be considered for an annual, discretionary cash bonus each
calendar year (including a pro-rated bonus for calendar year 2012, measured for
the period between Employee’s first day of employment with the Company and
December 31, 2012).  Employee’s target annual bonus percentage for each calendar
year shall be forty percent (40%) of her Base Salary as of January 1 of the
applicable new calendar year (or the first day employment for calendar year
2012).  Employee acknowledges and agrees that any such annual bonus shall be
entirely within the discretion of the CEO and the Compensation Committee based
upon the achievement of goals

 

--------------------------------------------------------------------------------


 

(including without limitation corporate and individual goals) and other
discretionary factors as determined by the Board and/or the Compensation
Committee after consultation with the CEO.  Employee shall not be eligible to be
considered for, or to receive, an annual bonus for any calendar year unless she
remains employed with the Company through December 31 of the applicable calendar
year.  If Employee is terminated with Cause (as defined below) or resigns
without Good Reason (as defined below), she shall not be entitled to receive any
annual bonus, even if a determination to award the Employee an annual bonus has
previously been made but such annual bonus has not yet paid.  Subject to the
preceding sentence, if an annual bonus is awarded to Employee, it shall be paid
no later than March 15 following the end of the calendar year for which it was
awarded.

 

3.3                                 Equity Incentives.

 

(a)                                  The Board of Directors, upon the
recommendation of the Compensation Committee, or the Compensation Committee, may
grant Employee from time to time options to purchase shares of the Company’s
common stock, and/or other equity awards including without limitation restricted
stock, both as a reward for past individual and corporate performance, and as an
incentive for future performance.  Such options and/or other awards, if awarded,
will be pursuant to the Company’s then current equity incentive plan.

 

(b)                                 Employee will receive an initial grant of
One Hundred Sixty-Five Thousand (165,000) restricted stock units (“RSUs”), to be
settled in shares of the Company’s common stock, pursuant to the Company’s 2010
Omnibus Long-term Incentive Plan upon commencement of employment.  Twenty five
percent (25%) of the shares underlying such RSUs shall vest on the first
anniversary of the date of grant and the balance shall vest in equal monthly
installments over the remaining three-year period commencing on the one-year
anniversary of the grant date, subject to the acceleration of vesting (i) as
described in Section 6.3 hereof, (ii) as described in Section 7.1(d) and
7.2(b) hereof, and (iii) as may be set forth in the grant agreements issued by
the Company, as amended, provided, that in the event of a conflict between any
grant agreement and this Agreement, this Agreement shall control.

 

4.               Benefits.

 

4.1                                 Benefits. Employee will be entitled to
participate, effective on her first day of employment with the Company, in the
sick leave, insurance (including medical, life and long-term disability),
profit-sharing, retirement, and other benefit programs that are generally
provided to employees of the Company similarly situated, all in accordance with
the rules and policies of the Company as to such matters and the plans
established therefore.

 

4.2                                 Vacation and Personal Time. The Company will
provide Employee with four (4) weeks of paid vacation each calendar year
Employee is employed by the Company, in accordance with Company policy. The
foregoing vacation days shall be in addition to standard paid holiday days for
employees of the Company.

 

4.3                                 Indemnification. To the fullest extent
permitted by applicable law and as provided for in the Company’s articles of
incorporation and bylaws the Company will, during and after termination of
employment, indemnify Employee (including providing advancement of expenses) for
any judgments, fines, amounts paid in settlement and

 

2

--------------------------------------------------------------------------------


 

reasonable expenses, including attorneys’ fees, incurred by Employee in
connection with the defense of any lawsuit or other claim or investigation to
which Employee is made, or threatened to be made, a party or witness by reason
of being or having been an officer, director or employee of the Company or any
of its subsidiaries or affiliates as deemed under the Securities Exchange Act of
1934 (“Affiliates”) or a fiduciary of any of their benefit plans.

 

4.4                                 Liability Insurance. Both during and after
termination (for any reason) of Employee’s employment, the Company shall cause
Employee to be covered under a directors and officers’ liability insurance
policy for her acts (or non-acts) as an officer of the Company or any of its
Affiliates.  Such policy shall be maintained by the Company, at its expense in
an amount and on terms (including the time period of coverage after the
Employee’s employment terminates) at least as favorable to the Employee as
policies covering the Company’s other members of its Board of Directors.

 

4.5                                 Relocation Stipend.  Company shall pay
Employee a stipend in the amount of One Hundred Thousand Dollars ($100,000)
(“Relocation Stipend”), with a deduction for any tax withholdings required under
applicable law, to cover anticipated expenses in connection with her relocation
to the Madison, Wisconsin area for purposes of her employment with the Company. 
The Relocation Stipend shall be paid at the time, and only if, Employee
relocates her primary residence to the Madison, Wisconsin area.  Employee agrees
that if Employee terminates her employment with the Company without Good Reason
(as defined below), or if the Company terminates Employee’s employment for Cause
(as defined below), at any time before the first anniversary of the effective
date of this Agreement, Employee shall repay the Relocation Stipend within
thirty (30) days of the effective date of her termination.  Any taxes payable
with respect to the Relocation Stipend shall be the sole responsibility of
Employee, and the Company will follow federal, state and local tax regulations
with regard to reporting of the payment of the Relocation Stipend and required
withholdings related to the payment of the Relocation Stipend.

 

5.                                       Business Expenses. Upon submission of a
satisfactory accounting by Employee, consistent with the policies of the
Company, the Company will reimburse Employee for any reasonable and necessary
out-of-pocket expenses incurred by Employee in the furtherance of the business
of the Company.

 

6.                                       Termination.

 

6.1                                 By Employee.

 

(a)                                  Without Good Reason.  Employee may
terminate her employment pursuant to this Agreement at any time without Good
Reason (as defined below) with at least thirty (30) business days’ written
notice (the “Employee Notice Period”) to the Company.  Upon termination by
Employee under this section, the Company may, in its sole discretion and at any
time during the Employee Notice Period, suspend Employee’s duties for the
remainder of the Employee Notice Period, as long as the Company continues to pay
compensation to Employee, including benefits, throughout the Employee Notice
Period.

 

(b)                                 With Good Reason.  Employee may terminate
her employment pursuant to this Agreement with Good Reason (as defined below) at
any time within ninety (90) days after the occurrence of an event constituting
Good Reason.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Good Reason.  “Good Reason” shall mean any
of the following: (i) Employee’s Base Salary is reduced (x) in a manner that is
not applied proportionately to other senior executive officers of the Company or
(y) by more than thirty percent (30%) of Employee’s then current Base Salary;
(ii) Employee’s duties, authority or responsibilities are materially reduced or
are materially inconsistent with the scope of authority, duties and
responsibilities of Employee’s position; (iii) the occurrence of a material
breach by the Company of any of its obligations to Employee under this Agreement
or (iv) the Company materially violates or continues to materially violate any
law or regulation contrary to the written advice of Employee and the Company’s
outside counsel to the Board of Directors and the Company fails to rectify such
violation within thirty (30) days of the written advice that such violations are
taking place.

 

6.2                                 By the Company.

 

(a)                                  With Cause.  The Company may terminate
Employee’s employment pursuant to this Agreement for Cause, as defined below,
immediately upon written notice to Employee.

 

(b)                                 “Cause” shall mean any of the following:

 

(i)                                     any willful failure or refusal to
perform the Employee’s duties which continues for more than ten (10) days after
written notice from the Company, specifically identifying the manner in which
the Company believed the Employee had failed or refused to perform her duties;

 

(ii)                                  the commission of any fraud or
embezzlement by the Employee in connection with the Employee’s duties or
committed in the course of Employee’s employment;

 

(iii)                               any gross negligence or willful misconduct
of the Employee with regard to the Company or any of its subsidiaries resulting
in a material economic loss to the Company;

 

(iv)                              a conviction of, or plea of guilty or nolo
contendere to, a felony or other crime involving moral turpitude,

 

(v)                                 the Employee is convicted of a misdemeanor
the circumstances of which involve fraud, dishonesty or moral turpitude and
which is substantially related to the circumstances of Employee’s job with the
Company;

 

(vi)                              any willful and material violation by the
Employee of any statutory or common law duty of loyalty to the Company or any of
its subsidiaries resulting in a material economic loss; or

 

(vii)                           any material breach by the Employee of this
Agreement or any of the agreements referenced in Section 8 of this Agreement.

 

(c)                                  Without Cause.  Subject to Section 7.1, the
Company may terminate Employee’s employment pursuant to this Agreement without
Cause upon at least thirty days’ written notice (“Company Notice Period”) to
Employee.  Upon any termination

 

4

--------------------------------------------------------------------------------


 

by the Company under this Section 6.2(c), the Company may, in its sole
discretion and at any time during the Company Notice Period, suspend Employee’s
duties for the remainder of the Company Notice Period, as long as the Company
continues to pay compensation to Employee, including benefits, throughout the
Company Notice Period.

 

6.3                                 Death or Disability.  Notwithstanding
Section 2, in the event of the death or disability of Employee during the
Employment Term, (i) Employee’s employment and this Agreement shall immediately
and automatically terminate, (ii) the Company shall pay Employee (or in the case
of death, employee’s designated beneficiary) Base Salary and accrued but unpaid
bonuses, in each case up to the date of termination, and (iii) all equity awards
granted to Employee, whether stock options or stock purchase rights under the
Company’s equity compensation plan, or other equity awards, that are unvested at
the time of termination shall immediately become fully vested and exercisable
upon such termination. Neither Employee, her beneficiary nor estate shall be
entitled to any severance benefits set forth in Section 7 if terminated pursuant
to this section. In the event of the disability of Employee, the parties agree
to comply with applicable federal and state law.

 

6.4                                 Survival.  The Confidential Information
Agreement described in Section 8 hereof and attached hereto as Schedule A shall
survive the termination of this Agreement.

 

7.                                       Severance and Other Rights Relating to
Termination and Change of Control.

 

7.1                                 Termination of Agreement Pursuant to
Section 6.l(b) or 6.2(c). If the Employee terminates her employment for Good
Reason pursuant to Section 6.1(b), or the Company terminates Employee’s
employment without Cause pursuant to Section 6.2(c), subject to the conditions
described in Section 7.3 below, the Company will provide Employee the following
payments and other benefits:

 

(a)                                  (i) provided the Employee has completed six
(6) full months as an employee of the Company at the time of such termination,
salary continuation for a period of twelve (12) months at Employee’s then
current Base Salary, which shall commence on the first payroll date which is on
or immediately follows the 30th day following the termination of Employee’s
employment, (ii) any accrued but unpaid Base Salary as of the termination date;
and (iii) any earned, awarded and accrued, but unpaid, bonus as of the
termination date, all on the same terms and at the same times as would have
applied had Employee’s employment not terminated.

 

(b)                                 If Employee elects COBRA coverage for health
and/or dental insurance in a timely manner, the Company shall pay the monthly
premium payments for such timely elected coverage (consistent with what was in
place at the date of termination) when each premium is due until the earlier of:
(i) (12) twelve months from the date of termination; (ii) the date Employee
obtains new employment which offers health and/or dental insurance that is
reasonably comparable to that offered by the Company; or (iii) the date COBRA
continuation coverage would otherwise terminate in accordance with the
provisions of COBRA. Thereafter, health and dental insurance coverage shall be
continued only to the extent required by COBRA and only to the extent Employee
timely pays the premium payments herself.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Within thirty (30) days of the effective
date of termination, the Company shall pay Employee Ten Thousand Dollars
($10,000) towards the cost of an outplacement consulting package for Employee.

 

(d)                                 The time-vesting period of the then unvested
equity awards granted to Employee, whether stock options, restricted stock or
stock purchase rights under the Company’s equity compensation plan, or other
equity awards, shall immediately accelerate by a period of 12 months upon such
termination or resignation. Employee will be entitled to exercise such equity
awards in accordance with Section 7.6.

 

7.2                                 Change of Control. The Board of Directors of
the Company has determined that it is in the best interests of the Company and
its stockholders to assure that the Company will have the continued dedication
of the Employee, notwithstanding the possibility, threat or occurrence of a
Change of Control (defined in Section 7.2(a) below). The Board believes it is
imperative to diminish the inevitable distraction of the Employee by virtue of
the personal uncertainties and risks created by a pending or threatened Change
of Control and to encourage the Employee’s full attention and dedication to the
Company currently and in the event of any threatened or pending Change of
Control, and to provide the Employee with compensation and benefits arrangements
upon a Change of Control which ensure that the compensation and benefits
expectations of the Employee will be satisfied and which are competitive with
those of other similarly-situated companies.  Therefore, in order to accomplish
these objectives, the Board has caused the Company to include the provisions set
forth in this Section 7.2.

 

(a)                                  Change of Control.  “Change of Control”
shall mean, and shall be deemed to have occurred if, on or after the date of
this Agreement, (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) or group acting in
concert, other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company acting in such capacity or a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding Voting Securities,
(ii) during any 12-month period, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the consummation of
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the sale or
disposition by the Company of (in one transaction or a series of related
transactions) all or substantially all of the Company’s assets.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Acceleration of Vesting of Equity Awards. 
Subject to Employee’s agreement to remain employed by the Company (or any
successor), if requested, for a period of at least six (6) months following such
Change of Control at her then current Base Salary, one hundred percent (100%) of
the then unvested equity awards granted to Employee, whether stock options,
restricted stock or stock purchase rights under the Company’s equity
compensation plan, or other equity awards, shall immediately become fully vested
and exercisable upon a Change of Control.  Employee will be entitled to exercise
such vested equity awards in accordance with the applicable grant agreements.

 

7.3                                 Conditions Precedent. The Company’s
obligations to Employee described in Sections 7.1 and 7.2 are contingent on
Employee’s delivery to the Company of a signed waiver and release in a form
reasonably satisfactory to the Company of all claims she may have against the
Company, and her not revoking such release within 21 days after her date of
termination.  Moreover, the Employee’s rights to receive ongoing payments and
benefits pursuant to Sections 7.1 and 7.2 (including, without limitation, the
right to ongoing payments under the Company’s equity plans) are conditioned on
the Employee’s ongoing compliance with her obligations as described in Section 8
hereof.  Any cessation by the Company of any such payments and benefits shall be
in addition to, and not in lieu of, any and all other remedies available to the
Company for Employee’s breach of her obligations described in Section 8 hereof.

 

7.4                                 No Severance Benefits. Employee is not
entitled to any severance benefits if this Agreement is terminated pursuant to
Sections 6.1(a) or 6.2(a) of this Agreement; provided however, Employee shall be
entitled to (i) Base Salary prorated through the effective date of such
termination;  and (ii) medical coverage and other benefits required by law and
plans (as provided in Section 7.5, below).

 

7.5                                 Benefits Required by Law and Plans: Vacation
Time Pay. In the event of the termination of Employee’s employment, Employee
will be entitled to medical and other insurance coverage, if any, as is required
by law and, to the extent not inconsistent with this Agreement, to receive such
additional benefits as Employee may be entitled under the express terms of
applicable benefit plans (other than bonus or severance plans) of the Company,
its subsidiaries and Affiliates.

 

7.6                                 Exercise Period of Equity Awards after
Termination. Unless it would subject the Employee to adverse tax consequences
under Section 885 of the American Jobs Creation Act of 2004, Pub. Law
No. 108-357, 118 Stat. 1418 (the Act), which added § 409A to the Internal
Revenue Code, notwithstanding anything contained herein or in the equity grant
agreements to the contrary, in the event of the termination of Employee’s
employment with the Company, Employee’s vested equity awards shall be open for
exercise until the earlier of (i) two (2) years from the date of termination or
(ii) the latest date on which those equity awards expire or are eligible to be
exercised under the grant agreements, determined without regard to such
termination or resignation; provided further that such extended exercise period
shall not apply in the event the Employee resigns without Good Reason or is
terminated by the Company for Cause, in which case, the exercise periods shall
continue to be governed by the terms of the grant agreements.

 

7.7                                 409A Compliance.  Notwithstanding anything
in this Section 7 to the contrary, to the extent that any payments under this
Section 7 are considered deferred compensation subject to Section 409A of the
Internal Revenue Code, such payments shall not be paid for six months following
the

 

7

--------------------------------------------------------------------------------


 

Employee’s separation from service (if, and only to the extent, applicable and
required for compliance with Section 409A).  To the extent that any payment is
delayed pursuant to this subsection, it shall be paid on the first day after the
end of such required period.

 

8.                                       Restrictions.

 

8.1                                 The Confidential Information Agreement. 
Employee will enter into and comply with the terms of the Employee
Confidentiality and Assignment Agreement in substantially the form attached
hereto as Exhibit A (the “Confidential Information Agreement”).

 

8.2                                 Agreement Not to Compete. In consideration
for all of the payments and benefits that may become due to Employee under this
Agreement, Employee agrees that during Employee’s employment by the Company and
for a period of twelve (12) months after termination of her employment for any
reason, she will not, directly or indirectly, without the Company’s prior
written consent, (a) perform for a Competing Entity in any Restricted Area any
of the same services or substantially the same services that she performed for
the Company; (b) in any Restricted Area, advise, assist, participate in, perform
services for, or consult with a Competing Entity regarding the management,
operations, business or financial strategy, marketing or sales functions or
products or product development (including without limitation clinical trials)
of the Competing Entity (the activities in clauses (a) and (b) collectively are,
the “Restricted Activities”); or (c) solicit or divert the business of any
Restricted Customer by offering competitive products or services to such
Restricted Customer to the detriment of the Company.  Employee acknowledges that
in her position with the Company she has had and will have access to knowledge
of confidential information about all aspects of the Company that would be of
significant value to the Company’s competitors.

 

8.3                                 Additional Definitions.

 

(a)                                  “Customer” means any individual or entity
for whom the Company has provided services or products or made a proposal to
perform services or provide products.

 

(b)                                 “Restricted Customer” means any Customer
with whom/which Employee had contact on behalf of the Company during the twelve
(12) months preceding the end, for whatever reason, of her employment.

 

(c)                                  “Competing Entity” means any business
entity engaged in the development, design, manufacture, marketing, distribution
or sale of molecular diagnostic products.

 

(d)                                 “Restricted Area” means any geographic
location where if Employee were to perform any Restricted Activities for a
Competing Entity in such a location, the effect of such performance would be
competitive to the Company.

 

8.4                                 Reasonable Restrictions On Competition Are
Necessary.  Employee acknowledges that reasonable restrictions on competition
are necessary to protect the interests of the Company. Employee also
acknowledges that she has certain skills necessary to the success of the
Company, and that the Company has provided and will provide to her certain
confidential information that it would not otherwise provide because she has
agreed not to compete with the business of the Company as set forth in this
Agreement.

 

8

--------------------------------------------------------------------------------


 

8.5                                 Restrictions Against Solicitations. 
Employee further covenants and agrees that during Employee’s employment by the
Company and for a period of twelve (12) months following the termination of her
employment with the Company for any reason, she will not, except with the prior
consent of the Company’s Chief Executive Officer, directly or indirectly,
solicit or hire, or encourage the solicitation or hiring of, any person who is
an employee of the Company for any position as an employee, independent
contractor, consultant or otherwise, provided that the foregoing shall not
prevent Employee from serving as a reference.

 

8.6                                 Affiliates.  For purposes of this Section 8,
the term “Company” will be deemed to include the Company and its Affiliates.

 

8.7                                 Ability to Obtain Other Employment. 
Employee hereby represents that her experience and capabilities are such that in
the event her employment with the Company is terminated, she will be able to
obtain employment if she so chooses during the period of noncompetition
following the termination of employment described above without violating the
terms of this Agreement, and that the enforcement of this Agreement by
injunction, as described below, will not prevent her from becoming so employed. 
To assist Employee in obtaining subsequent employment, the Company agrees to
respond within three (3) business days to any request of Employee as to whether
a new position would be viewed by the Company as violation of the restrictions
in this Agreement.

 

8.8                                 Injunctive Relief.  Employee understands and
agrees that if she violates any provision of this Section 8, then in any suit
that the Company may bring for that violation, an order may be made enjoining
her from such violation, and an order to that effect may be made pending
litigation or as a final determination of the litigation. Employee further
agrees that the Company’s application for an injunction will be without
prejudice to any other right of action that may accrue to the Company by reason
of the breach of this Section 8.

 

8.9                                 Severability.  In case any provisions (or
portions thereof) contained in this Agreement shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  If, moreover, any one or more of the
provisions contained in this Section 8 shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 

8.10                           Section 8 Survives Termination.  The provisions
of this Section 8 will survive termination of this Agreement and the termination
of the Employee’s employment.  Employee understands that her obligations under
this Section 8 will continue in accordance with its express terms regardless of
any changes in title, position, duties, salary, compensation or benefits or
other terms and conditions of employment.  The Company will have the right to
assign Employee’s obligations under this Section 8 to its affiliates, successors
and assigns.  Employee expressly consents to be bound by the provisions of this
Section 8 for the benefit of the Company or any parent, subsidiary or affiliate
to whose employ Employee may be transferred without the necessity that this
Agreement be re-executed at the time of such transfer.

 

9.                                       Arbitration.  Unless other arrangements
are agreed to by Employee and the Company, any disputes arising under or in
connection with this Agreement, other than a dispute in which the

 

9

--------------------------------------------------------------------------------


 

primary relief sought is an equitable remedy such as an injunction, will be
resolved by binding arbitration to be conducted pursuant to the Agreement for
Arbitration Procedure of Certain Employment Disputes attached as Exhibit B
hereof.

 

10.                                 Assignments: Transfers: Effect of Merger. 
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation, or pursuant to
the sale or transfer of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company.  This Agreement will not be
terminated by any merger, consolidation or transfer of assets of the Company
referred to above.  In the event of any such merger, consolidation or transfer
of assets, the provisions of this Agreement will be binding upon the surviving
or resulting corporation or the person or entity to which such assets are
transferred.  The Company agrees that concurrently with any merger,
consolidation or transfer of assets referred to above, it will cause any
successor or transferee unconditionally to assume, either contractually or as a
matter of law, all of the obligations of the Company hereunder in a writing
promptly delivered to the Employee.  This Agreement will inure to the benefit
of, and be enforceable by or against, Employee or Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
designees and legatees.  None of Employee’s rights or obligations under this
Agreement may be assigned or transferred by Employee other than Employee’s
rights to compensation and benefits, which may be transferred only by will or
operation of law.  If Employee should die while any amounts or benefits have
been accrued by Employee but not yet paid as of the date of Employee’s death and
which would be payable to Employee hereunder had Employee continued to live, all
such amounts and benefits unless otherwise provided herein will be paid or
provided in accordance with the terms of this Agreement to such person or
persons appointed in writing by Employee to receive such amounts or, if no such
person is so appointed, to Employee’s estate.

 

11.                                 No Set-off. No Mitigation Required.  Except
as expressly provided otherwise in this Agreement, the obligation of the Company
to make any payments provided for hereunder and otherwise to perform its
obligations hereunder will not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Employee or others.  In no event will Employee be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to Employee under any of the provisions of this Agreement, and such
amounts will not be reduced (except as otherwise specifically provided herein)
whether or not Employee obtains other employment.

 

12.                                 Taxes.  The Company shall have the right to
deduct from any payments made pursuant to this Agreement any and all federal,
state, and local taxes or other amounts required by law to be withheld.

 

13.                                 409A Compliance.  The intent of Employee and
the Company is that the severance and other benefits payable to Employee under
this Agreement not be deemed “deferred compensation” under, or otherwise fail to
comply with, Section 409A of the Internal Revenue Code.  Employee and the
Company agree to use reasonable best efforts to amend the terms of this
Agreement from time to time as may be necessary to avoid the imposition of
penalties or additional taxes under Section 409A of the Internal Revenue Code;
provided, however, any such amendment will provide Employee substantially
equivalent economic payments and benefits as set forth herein and will not in
the aggregate, materially increase the cost to, or liability of, the Company
hereunder.

 

14.                                 Miscellaneous.  No amendment, modification
or waiver of any provisions of this Agreement or consent to any departure
thereof shall be effective unless in writing signed by the party against whom it
is sought to be enforced.  This Agreement contains the entire Agreement that
exists between Employee and the Company with respect to the subjects herein
contained and replaces and

 

10

--------------------------------------------------------------------------------


 

supersedes all prior agreements, oral or written, between the Company and
Employee with respect to the subjects herein contained. Nothing herein shall
affect any terms in the Confidential Information Agreement, the Agreement for
Arbitration Procedure of Certain Employment Disputes, and any stock plans or
agreements between Employee and the Company now and hereafter in effect from
time to time (except as and to the extent expressly provided herein). If any
provision of this Agreement is held for any reason to be unenforceable, the
remainder of this Agreement shall remain in full force and effect. Each section
is intended to be a severable and independent section within this Agreement. 
The headings in this Agreement are intended solely for convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.  This Agreement is made in the State of Wisconsin and shall be
governed by and construed in accordance with the laws of said State.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  All notices and all other communications provided for in this
Agreement shall be in writing and shall be considered duly given upon personal
delivery, delivery by nationally reputable overnight courier, or on the third
business day after mailing from within the United States by first class
certified or registered mail, return receipt requested, postage prepaid, all
addressed to the address set forth below each party’s signature.  Any party may
change its address by furnishing notice of its new address to the other party in
writing in accordance herewith, except that any notice of change of address
shall be effective only upon receipt.

 

11

--------------------------------------------------------------------------------


 

The parties hereto have executed this Employment Agreement as of the date first
written above.

 

 

 

 

/s/ Laura S. Stoltenberg

 

 

Laura S. Stoltenberg (“Employee”)

Notice Address:

 

 

W282 N4138 Somerset Ln

 

 

Pewaukee, WI 53072

 

 

 

 

Exact Sciences Corporation (“Company”)

 

 

 

 

 

By:

/s/ Kevin T. Conroy

 

 

 

Kevin T. Conroy

 

 

 

President and Chief Executive Officer

 

 

 

Notice Address:

 

 

441 Charmany Drive

 

 

Madison, WI 53719

 

 

 

[Signature Page to Lidgard Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Confidential Information Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Agreement for Arbitration Procedure of Certain Employment Disputes

 

[attached]

 

i

--------------------------------------------------------------------------------


 

EXACT SCIENCES CORPORATION

 

AGREEMENT FOR ARBITRATION PROCEDURES OF

CERTAIN EMPLOYMENT DISPUTES

 

This Agreement for Arbitration Procedure of Certain Employment Disputes (this
“Agreement”) is made effective as of March 19, 2012 by and between Exact
Sciences Corporation, a Delaware corporation, its subsidiaries, affiliates,
successors and assigns (together, the “Company”) and the Company employee
signing below (the “Employee”).  This Agreement is intended to make available a
means for the resolution of certain employment disputes between the Company and
the Employee that is:  (1) timely; (2) fair; (3) cost effective; (4) created by
the parties; (5) responsive to the parties; (6) marked by maximum decision-maker
expertise in employment matters; and (7) a source of finality for all involved.

 

Now therefore, in consideration of the foregoing, the mutual covenants and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1. Initial Conflict Resolution.  The Employee agrees to use and exhaust the
internal complaint procedures of the Company, with respect to any claim or
controversy that is subject to this Agreement before taking any other action
hereunder.  The Employee also agrees that in the event s/he is unsatisfied with
a resolution under the Company’s internal procedures, prior to arbitration and
if requested by the Company, the parties will submit their dispute to a neutral
mediator to help them negotiate resolution of their dispute.  The parties
acknowledge that mediation is a non-binding procedure, but agree that any
agreement reached and documented during mediation is binding on the parties and
can be enforced by the courts without arbitration.

 

2.  Arbitration.  The Employee and the Company agree that they will submit to
private, final, and binding arbitration any of the following claims or
controversies against the Company or any of its employees, officers, directors,
or shareholders:  (i) any dispute respecting the terms of the Employee’s
Employment Agreement with the Company (“Employment Agreement”); (ii) any dispute
respecting the terms of the Employee’s Employee Confidentiality and Assignment
Agreement (the “Confidential Information Agreement”); (the Employment Agreement
and the Confidential Information Agreement shall be referred to collectively
herein as the “Agreements”); (iii) any dispute arising out of the Employee’s
employment or the cessation thereof; or (iv) any complaint or charge the
Employee makes alleging a violation by the Company of state, federal, or local
law concerning Employee’s status with the Company or his/her cessation of
employment.  Any question of arbitrability under this Agreement shall also be
subject to arbitration.  The binding nature of this Agreement shall survive the
termination of the Employee’s employment with the Company for any reason.

 

(a)           The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §§ 1-16, and judgment upon the award rendered by the arbitrator
may be entered by any court having jurisdiction thereof.

 

(b)          The arbitration shall be administered by JAMS or, if the parties
agree in writing, be privately administered.  In either case, the arbitration
shall be conducted in accordance with the rules of JAMS, which will be made
available by the Company upon request.  In the event that any provision of such
rules shall conflict with the language of any of the Agreements or this
Arbitration Agreement, the Agreements and this Arbitration Agreement shall
prevail.

 

ii

--------------------------------------------------------------------------------


 

3.  Exclusions from Arbitration.  Notwithstanding the foregoing, the parties
agree that each shall have the right to commence a legal action in court for
(i) the purposes of obtaining temporary and/or preliminary injunctive relief
that shall remain in effect until such time as the arbitrator has rendered a
decision regarding the underlying merits of the claims relating to such matter
for which injunctive relief was sought and (ii) the purpose of protecting the
Company’s intellectual property, including, but not limited to, patents,
copyrights and trademarks.  With regard to any court action commenced by either
party, whether pursuant to this Paragraph 3 or not, both parties agree to submit
to personal jurisdiction in the federal or state court located in Dane County,
Wisconsin and not to contest venue in such courts.

 

4.  Arbitration Procedure.  The place of the arbitration shall be in Dane
County, Wisconsin.  The parties have the right to be represented by counsel in
any arbitration proceeding conducted pursuant to this Agreement.

 

(a)           Selection of the Arbitrator.  Arbitration shall be by a single
arbitrator who will be selected utilizing the alternative striking method from a
list of five (5) neutral arbitrators with experience in employment disputes
provided by JAMS or, if the parties choose private arbitration, from a list
provided by the State Bar of Wisconsin or other local law association.  The
party initiating the arbitration has the right to make the first strike.

 

(b)          Arbitrator’s Powers.  The arbitrator can only exercise the powers
authorized by this Arbitration Agreement and can neither add to nor delete from
the provisions of this Arbitration Agreement.  At the commencement of the
arbitration, the parties shall state the issue(s) to be submitted to the
arbitrator.  The arbitrator can decide only the dispute submitted to him or
her.  Any other dispute is outside the scope of the arbitrator’s jurisdiction
and any award involving such dispute is subject to a motion to vacate.  The
arbitrator must decide any dispute according to the governing principles of law
and equity.  Nothing in this paragraph, however, shall be construed to limit the
arbitrator’s authority to award remedies or relief available to a party under
applicable law.

 

(c)           Discovery.  The parties may engage in pre-hearing discovery that
shall be governed by the Federal Rules of Civil Procedure.  All discovery must
be completed on or before sixty (60) calendar days before the hearing date, or
as otherwise agreed to by the parties and approved by the arbitrator.

 

(d)          Evidence.  The Federal Rules of Evidence shall govern and be
applicable to the arbitration proceeding.  Depositions for testimony may be used
in accordance with the Federal Rules of Civil Procedure.

 

(e)           Motions.  The parties may submit, pursuant to the Federal Rules of
Civil Procedure, motions, including, but not limited to, procedural motions and
dispositive motions (including, but not limited to, motions to dismiss and
motions for summary judgment) for determination by the arbitrator.  The
arbitrator shall, at the request of either party, issue a written decision
regarding any such motion setting forth the factual and legal reasons supporting
the decision.

 

(f)             Post-Hearing Brief.  In lieu of closing argument, each party
shall have the right to present a post-hearing brief.

 

(g)          Decision of the Arbitrator.  The arbitrator shall issue a written
opinion and award, which the arbitrator must sign and date setting forth the
factual and legal reasons supporting each part of the opinion.  The arbitrator’s
opinion and award must decide all issues submitted.

 

iii

--------------------------------------------------------------------------------


 

(h)          Available Remedies.  The arbitrator is authorized to fashion
remedies that make the prevailing party whole for demonstrated losses incurred. 
The arbitrator may not, however, award consequential, punitive, or liquidated
damages unless an applicable statute permits or requires such damages to be
awarded.

 

5.  Waiver of Jury Trial.  The parties recognize, understand and agree that by
entering into this Agreement, both are waiving any and all rights to a trial by
jury.  Furthermore, the Employee understands that s/he is encouraged to have
this Agreement reviewed by an attorney before signing it.

 

6.  Arbitration Fees.  The party initiating arbitration shall pay a filing fee
of $250 and the Company shall be responsible for the entire remaining balance of
the Arbitrator’s fees.  If the Employee prevails in the arbitration, he or she
shall be entitled to recoup any filing fee paid by Employee.  Unless the
recovery of attorney’s fees and costs by either party from the other is afforded
under applicable federal or state law as a remedy relating to the dispute,
controversy or claim being resolved by the arbitration and is, in fact, ordered
by the Arbitrator to be paid by one party to the other, each party shall bear
his/her/its own attorneys’ fees and costs.

 

7.  Time Limit for Filing Complaints.  Any claim subject to this Agreement shall
be submitted to arbitration within 300 days of the event giving rise to the
claim or shall be waived.  In the case of continuing violations under state or
federal civil rights laws, the 300 day timeline shall begin to run on the date
of the latest alleged violation.

 

8.  Choice of Law.  The arbitrator shall apply applicable federal law and the
law of the State of Wisconsin, without reference to its conflicts of laws
principles, to any matter arbitrated.

 

9.  Severability.  The provisions of this Agreement are severable and should be
construed independently.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the other provisions.  Moreover, if one or more
of the provisions of this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.  The language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against either of the parties.

 

10.  Modifications.  No change or modification to this Agreement shall be valid
unless it is made in writing and signed by the Employee and the Company.

 

 

 

/s/ Laura S. Stoltenberg

 

Employee

 

 

 

 

 

Exact Sciences Corporation.

 

 

 

 

 

By:

/s/Kevin T. Conroy

 

Title:

President/CEO

 

iv

--------------------------------------------------------------------------------